UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                             No. 01-30597
                        _____________________

                  TRANSPORTATION INSURANCE COMPANY,

                                                  Plaintiff-Appellee,

                               versus

         PROFESSIONAL ENGINEERING CONSULTANTS, INC.; ET AL.,

                                                           Defendants,

  PROFESSIONAL ENGINEERING CONSULTANTS, INC.; TONY ARIKOL; TIM
                     HART; TOMMY CARPENTER,

                                                Defendants-Appellants.


            Appeal from the United States District Court
                for the Middle District of Louisiana
                           (00-CV-881-M1)

                          February 11, 2002

Before DUHÉ, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jurisdiction is lacking over this interlocutory appeal of the

district court’s denial of defendants’ motion to dismiss based on

abstention.    The denial does not “fall within the limited class of

final collateral orders”, Midland Asphalt Corp. v. United States,

489 U.S. 794, 799 (1989), because it does not satisfy the standard

established in Coopers & Lybrand v. Livesay, 437 U.S. 463, 468

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(1978):   “[T]he order must conclusively determine the disputed

question, resolve an important issue completely separate from the

merits of the action, and be effectively unreviewable on appeal

from a final judgment.”   See also Gulfstream Aerospace Corp. v.

Mayacamas Corp., 485 U.S. 271 (1988).   Accordingly, the appeal is

                                                     DISMISSED.




                                2